DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.
 
Receipt of amendment and response dated 11/19/20 is acknowledged.
Claims 2-4 have been canceled. Claims 1 and 5-6 are presented for examination.

In light of the amendment and upon further search, the previous rejections of record have been replaced with the following new rejections.

Claim Objections

Claim 1 is objected to because of the following informalities:  Instant claim has been amended to include several new limitations. However, the newly added limitations are in a very light print and not clearly legible. Examiner relied on the Response (pages 1-2 presented newly added limitations with underlining and italics) filed on 11/19/20 for . Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Instant claim has been amended to recite “configured for homogeneous dispersion”, which is vague because a review of the instant specification does not provide as how “a paste of nanometric zinc oxide” is configured for homogeneous dispersion in plastics. [0039] of the instant specification only states that the additive is incorporated directly and homogeneously to the plastic material. Instant specification nowhere describe forming a homogenous dispersion by mixing nanometric zinc oxide with silane-based additives with one or more polymers compatible with a resin. Hence, it is unclear as what the means and bounds of the term “configured for dispersion”. For the purpose of examination, instant claim has only been considered “mixing a paste of nanometric zinc oxide with silane-based additives with one or more polymers compatible with a resin to be used in the article”. Clarification and correction is requested.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Emamifar et al (Innovative Food Science and Emerging Technologies 11 (2010) 742–748; Evaluation of nanocomposite packaging containing Ag and ZnO on shelf life of fresh orange juice) in view of Sharma et al (Drug Invention Today, Volume 5, Issue 1, March 2013, Pages 50-54- Antibacterial study of silver doped zinc oxide nanoparticles against Staphylococcus aureus and Bacillus subtilis), US 8546484 to Higuchi et al, and US 2008/0242794 (Sanford et al).

Emamifar describes nanocomposite LDPE (low density polyethylene) films containing Ag and ZnO nanoparticles were prepared by melt mixing in a twin-screw extruder (abstract). Emamifar describes the antimicrobial properties of zinc oxide nanoparticles and metallic silver (page 742, col. 1). Emamifar states that because of the thermal stability of metal nanoparticles and the thermal processing method used for producing the LDPE film, melt mixing is a good approach for preparing the nanocomposite (lines bridging pages 742-743). Emamifar teaches that film grade LDPE resin pellets were directly mixed with each of the antimicrobial agents i.e., metal nanosilver and ZnO nanoparticles and the mixture fed to twin screw extruder to form of masterbatch nano-granules, followed by addition of masterbatch resins to form the final 

Sharma et al teaches antibacterial activity of silver doped zinc oxide nanoparticles. Sharma teaches silver and zinc oxide have strong antibacterial activity and successfully used in chemical and biological sensors, bactericidal agents, medical, cosmetic, dental and textile materials (page 51, col. 1). Sharma teaches synthesis of undoped and silver doped zinc oxide nanoparticles (section 2.1 on page 51)and teaches that the bacterial susceptibility increased with silver content in doped zinc oxide (page 52, col. 2), and improved the antimicrobial activity of zinc oxide with varying concentration of silver (fig. 2-4). Table 1 of Sharma teaches nanoparticle sizes that fall within the claimed 500 nm.
While Sharma teaches that the antibacterial composition comprising silver doped zinc oxide nanoparticles have several application, Sharma does not teach the method of preparing the antimicrobial composition comprising ZnO and silver nanoparticles, as that claimed in the instant invention. 
However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ to prepare the LDPE films of 
 Emamifar fails to teach the claimed ZnO that has been surface treated with silane. 
	Higuchi teaches a UV-shielding silicone coating composition and a coated article. A UV-shielding silicone coating composition comprises (A) a dispersion in a dispersing medium of composite zinc oxide nanoparticles which are obtained by coating zinc oxide nanoparticles with an oxide or hydroxide of Al, Si, Zr or Sn, the dispersion having a photocatalytic degradability of up to 25%, (B) a silicone resin, (C) a curing catalyst, and (D) a solvent, the solids content of composite zinc oxide nanoparticle dispersion (A) being 1 to 50% by weight based on silicone resin (B).  The composition is transparent to visible light, mar resistant, UV-shielding, weatherable, and durable (abstract), providing visible light transparency [col. 2, l 67-68, col. 3, l; 45-65] and a low photocatalytic activity [col. 6, l 13-48). Higuchi teaches the claimed silane coating on the surface of zinc oxide, zinc oxide nanoparticles having a particle size of 10-200 nm (see col. 4, 45-46), 5% to 80% silane coated zinc oxide concentration (col. 10, l 55-58) 
While instant claim 5 recites 45-50% zinc oxide solids, Higuchi teaches 5-80%, which encompasses the range of instant claims. Thus, Higuchi teaches the instant silane coated zinc oxide nanoparticles including the particle size and concentration. Further, Higuchi teaches that that composition is used to treat several substrates and preferably plastics (col. 19, l 1-5), which are coated with the UV shielding composition by brush coating, spraying, dipping etc (col. 18, l 61-68). Higuchi further teaches that addition of a dispersant to the silane treated zinc oxide nanoparticles imparts stability and protect the nanoparticles (col. 10, l 3-7), and include polymers such as methacrylic, polyacrylates, cellulose and polysiloxanes etc (col.10, l 3-33). Table 1 and 2 of Higuchi shows dispersion stability of the UV shielding composition and less than 25% photocatalytic degradability.
	However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the antimicrobial packaging material of Emamifar (modified with the teachings of Sharma as explained above), and further modify to silane treat zinc oxide nanoparticles because Higuchi teaches silane treated zinc oxide nanoparticles dispersed in a resin, with the claimed particle size and solids %, as being effective in proving UV shielding to polymeric materials such as plastics. Higuchi teaches silane treated zinc oxide nanoparticles for stability of the nanoparticles and dispersion stability of the UV shielding composition to be less than 25% photocatalytic degradability.
 
Thus, one of an ordinary skill in the art would have expected that the combination of silver nanoparticles along with ZnO nanoparticles as masterbatch pellets would not only provide antimicrobial activity, UV shielding effect, stability of the composition, but also prevent discoloration of the polymer composites to which the antimicrobial (ZnO and silver nanoparticles) has been added, as suggested by Sanford.
	Even though the references fail to teach a paste of zinc oxide and paste of silver nanoparticles, Higuchi teaches a solid form of silane treated zinc oxide, a dispersant and a resin, for the same purpose of incorporating into a polymeric substrate. Higuchi also suggest particle sizes and solids percentage of zinc oxide in the composition for optimum stability. Accordingly, choosing the optimum particle size of silver particles, 

3.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over US 8796364 or WO 2009/061165, both to Benavides Perez et al, in view of Emamifar et al (Innovative Food Science and Emerging Technologies 11 (2010) 742–748; Evaluation of nanocomposite packaging containing Ag and ZnO on shelf life of fresh orange juice), Sharma et al (Drug Invention Today, Volume 5, Issue 1, March 2013, Pages 50-54- Antibacterial study of silver doped zinc oxide nanoparticles against Staphylococcus aureus and Bacillus subtilis), US 8546484 to Higuchi et al, and US 2008/0242794 (Sanford et al).
US 8796364 has been filed as a National stage application of WO 2009/061165 and both references share common disclosure. Since WO reference is a foreign language document, the disclosure of US 879634 has been relied upon for explaining both the references.
‘364 patent teaches a method of preparing additive for coatings containing metallic nanoparticles, such that the metallic nanoparticles dispersed homogeneously in the coating (abstract). ‘364 patent teaches that the additives can be selected from metals and compounds such as Ag, Au, Cu, Zn etc. (col. 2, l 55-67), and compositions comprising additives in polymeric mixtures such as varnishes, coatings, paints etc. (col. 3, l 5-30), without the need for an additional carrier (col. 3, l 43-46). 

Fig. 1 of ‘364 is a block diagram of the process of the production of additive and the additive can be in the form of a dry powder or a paste (col. 5, l 36-40; claim 9 of the ‘364 patent), which can be added to a resin and a dispersant that is compatible with the target coating, both of which are described in table 2. The process steps of preparing the additive composition is described in example 1 (col. 7-8), wherein a paste of metallic nano silver is dispersed in a solution containing a resin and a dispersant, and finally adjust the weight of the final paste, the percentage of nanoparticles, percentage of total solids, density, viscosity etc (col. 7-8). Claim 5 recites dispersant to be 0.5 to 10% of the active agent, the additive contains up to 99% of the active (metal nanosilver, ZnO and mixtures thereof). 
While ‘364 suggests combinations of active agents such as metallic nanosilver and ZnO, the reference does not explicitly employ the combination.
The teachings of Emamifar, Sharma, and Higuchi and Sanford references discussed above ae incorporated herewith.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the polymeric films of 364 patent  containing not only Ag nanoparticles but also including ZnO nanoparticles because 
‘364 patent and Emamifar fails to teach the claimed ZnO that has been surface treated with silane. 
	Higuchi teaches a UV-shielding silicone coating composition and a coated article. A UV-shielding silicone coating composition comprises (A) a dispersion in a dispersing medium of composite zinc oxide nanoparticles which are obtained by coating zinc 
While instant claim 5 recites 45-50% zinc oxide solids, Higuchi teaches 5-80%, which encompasses the range of instant claims. Thus, Higuchi teaches the instant silane coated zinc oxide nanoparticles including the particle size and concentration. Further, Higuchi teaches that that composition is used to treat several substrates and preferably plastics (col. 19, l 1-5), which are coated with the UV shielding composition by brush coating, spraying, dipping etc (col. 18, l 61-68). Higuchi further teaches that addition of a dispersant to the silane treated zinc oxide nanoparticles imparts stability and protect the nanoparticles (col. 10, l 3-7), and include polymers such as methacrylic, polyacrylates, cellulose and polysiloxanes etc (col.10, l 3-33). Table 1 and 2 of Higuchi shows dispersion stability of the UV shielding composition and less than 25% photocatalytic degradability.
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the polymeric films of 364 patent containing not only Ag nanoparticles but also including ZnO nanoparticles (as suggested by Emamifar and Sharma) and further modify to silane treat zinc oxide nanoparticles because Higuchi teaches silane treated zinc oxide nanoparticles dispersed in a resin, with the claimed particle size and solids %, as being effective in proving UV shielding to polymeric materials such as plastics. Higuchi teaches silane treated zinc oxide nanoparticles for stability of the nanoparticles and dispersion stability of the UV shielding composition to be less than 25% photocatalytic degradability.
While the references do not explicitly state the solid contents of ZnO and silver nanoparticles, ‘364 teaches pure nanoparticles of up to 95% purity; and in this regard, Higuchi suggests the % solids of ZnO for optimum UV shielding and stability. Hence one skilled in the art would have chosen optimum solid content of Zno and silver nanoparticles without affecting their intended antimicrobial effect. In this regard, ‘364 teaches particle size and uniform distribution of antimicrobial effectiveness when incorporated in a polymeric matrix. 
		While ‘364 patent, Emamifar, Sharma and Higuchi do not teach the instant color stability, Sanford teaches a color stabilized antimicrobial polymer composites, wherein the polymeric composite comprises a melt-processed polymer, and the color stabilizer is a bromate, iodate ion, and a silver-based antimicrobial agent to prevent undesirable darkening or discoloration of melt-processed polymers compounded with silver-based antimicrobial agents containing a grain-size controlling additive (abstract; 0023). For the polymeric materials, such as polypropylene or polyethylene terephthalate [0027]. The  
Thus, one of an ordinary skill in the art would have expected that the combination of silver nanoparticles along with ZnO nanoparticles as masterbatch pellets would not only provide antimicrobial activity, UV shielding effect, stability of the composition, but also prevent discoloration of the polymer composites to which the antimicrobial (ZnO and silver nanoparticles) has been added, as suggested by Sanford.



Double Patenting
4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8796364 in view of in view of Emamifar et al (Innovative Food Science and Emerging Technologies 11 (2010) 742–748; Evaluation of nanocomposite packaging containing Ag and ZnO on shelf life of fresh orange juice), Sharma et al (Drug Invention Today, Volume 5, Issue 1, March 2013, Pages 50-54- Antibacterial study of silver doped zinc oxide nanoparticles against Staphylococcus aureus and Bacillus subtilis), US 8546484 to Higuchi et al, and US 2008/0242794 (Sanford et al).

Patented claims lack the combination of Ag and ZnO nanoparticles, silane treated ZnO and the formation of pellets.
The teachings of Emamifar, Sharma, Higuchi and Sanford references discussed above ae incorporated herewith. Emamifar, and Sanford references teach antimicrobial polymeric articles containing antimicrobial nanosilver and further teach zinc oxide for preservative, UV protection and providing optical effect. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the polymeric films of 364 patent claims, containing not only Ag nanoparticles but also including ZnO nanoparticles because while Emamifar teaches ZnO preserves the shelf life of the packaged orange juice, Sanford teaches that ZnO nanoparticles impart protection from discoloration, UV protection and optical properties to the polymeric carrier, Sharma teaches the combined composition of ZnO and silver nanoparticles improve antimicrobial activity and Higuchi teaches silane treated zinc oxide nanoparticles for stability and UV protection in plastics.  Hence, one of an ordinary skill in the art would have expected antimicrobial, 
While the references do not explicitly state the solid contents of ZnO nanoparticles, ‘364 teaches pure nanoparticles of up to 95% purity. In this regard, Higuchi suggests the % solids of ZnO for optimum UV shielding and stability. Hence one skilled in the art would have chosen optimum solid content of Zno and silver nanoparticles without affecting their intended antimicrobial effect. 


Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but not found persuasive.

For the claimed combination of zinc oxide and silver the teachings of Sharma is relied upon, and hence the argument is not persuasive. While Sharma does not teach as a concentrate, newly cited Higuchi reference teaches preparation silane coated zin oxide nanoparticles of claimed sizes to be added to polymer resin and for including in a plastic article. Thus, Sharma suggests mixing ZnO and silver nanoparticles so as to result a single composition. While Sharma does not teach paste per se, choosing the optimum solid form, because Higuchi suggests solid zin oxide particles for dispersion in polymeric resin, would have been obvious for one skilled in the art. Applicants’ arguments regarding the agglomeration problem of zinc oxide was well taken. However, Higuchi suggests the same method as that of the instant claimed steps, Hence, one skilled in the art would have expected that combination of references would have overcome the agglomeration problem argued, and achieved the homogenous dispersion showed in the experimental results on page 4 of the response. Further, Higuchi teaches the solids $ of Zinc oxide as that claimed in the instant and Sharma suggests the combination of Zinc oxide and silver nanoparticles. Hence one of an ordinary skill in the art would have expected the argued stability (instant table 7 on page 5 of response dated 11/19/20). Further, the combination of Sharma, Sanford and Higuchi suggests that one of an ordinary skill in the art would have expected the argued prevention of discoloration because Sanford attributes color stability to silver-based antimicrobial agent, which prevent undesirable darkening or discoloration of melt-
Applicants’ arguments with respect to the double patenting rejection refer to the arguments based on Emamifar, Sanford and Mallakpour. Mallakpour reference is not relied upon. However, the double patenting rejection is modified and includes anew combination of references Sharma, Emamifar, Sanford and Higuchi, all of which are addressed above and incorporated herewith. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611